Matter of Milano (2016 NY Slip Op 01493)





Matter of Milano


2016 NY Slip Op 01493


Decided on March 2, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 2, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
CHERYL E. CHAMBERS, JJ.


2005-09482	ON MOTION

[*1]In the Matter of Joseph J. Milano, admitted as Joseph John Milano, a disbarred attorney. (Attorney Registration No. 1471564)




DECISION & ORDERMotion by Joseph J. Milano for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Milano was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 25, 1976, under the name Joseph John Milano. By opinion and order of this Court dated January 10, 2006, Mr. Milano was disbarred, effective immediately, upon his resignation (see Matter of Milano, 26 AD3d 146). By decision and order on motion of this Court dated January 20, 2015, Mr. Milano's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on Mr. Milano's current character and general fitness to practice law, including but not limited to, the underlying misconduct that was being investigated at the time of his resignation, his conviction for grand larceny in the second degree, all outstanding judgments, debts and liens against him, and his employment as a clerk and consultant during the period of his disbarment.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Joseph John Milano is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Joseph John Milano to the roll of attorneys and counselors-at-law.ENG, P.J., MASTRO, RIVERA, DILLON and CHAMBERS, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court